SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

910
CA 12-01497
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


PHILLIP DEL NERO, PLAINTIFF-APPELLANT,

                      V                                          ORDER

MARK COLVIN, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


BOUSQUET HOLSTEIN PLLC, SYRACUSE (ROBERT K. WEILER OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (KEVIN R. VAN DUSER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered March 14, 2012. The order, among other
things, granted the motion of defendant for summary judgment
dismissing the second amended complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985, 985).




Entered:    November 8, 2013                    Frances E. Cafarell
                                                Clerk of the Court